EXHIBIT 10.2


ENCORE CAPITAL GROUP, INC.
8875 AERO DRIVE, SUITE 200
SAN DIEGO, CALIFORNIA 92123

June 13, 2005

Mr. Brandon Black
[address]

Dear Mr. Black:

        It is with great pleasure that we hereby confirm the transition of your
employment from President and Chief Operating Officer to President and Chief
Executive Officer of Encore Capital Group, Inc. (the “Company”), on the terms
and conditions set forth in this letter agreement (the “Agreement”). This
Agreement will have an effective date of June 13, 2005 (the “Effective Date”).

1. You hereby agree to continue to serve as the Company’s President and Chief
Operating Officer from the Effective Date through September 30, 2005, and on
October 1, 2005, you hereby agree to begin serving as the Company’s President
and Chief Executive Officer. During the term of your employment with the
Company, you may also serve as an officer and/or director of one or more
subsidiaries of the Company.


2. This Agreement may only be amended, superseded or canceled and the terms
hereof waived, by a written instrument signed by you and the Company, or in the
case of a waiver, by the party waiving compliance. On the Effective Date, the
Employment Agreement, dated as of May 22, 2000, between you and the Company is
hereby terminated, and replaced and superseded in its entirety by this
Agreement.


3. The term of your employment shall commence on the Effective Date and continue
through June 13, 2008, provided, that such term shall be automatically extended
for successive one (1) year periods unless either you or the Company gives
written notice to the other, at least two hundred seventy (270) calendar days
before such extension is to (or would) take effect, that they do not wish to
extend such term (the “Term”). Your employment may be terminated prior to the
expiration of the Term: (i) in the event that you shall die; (ii) in the event
that you shall become Disabled (for purposes of this clause (ii), “Disabled”
shall mean that you shall have failed, due to illness or other physical or
mental incapacity, to render services of the character contemplated by this
Agreement for an aggregate of more than ninety (90) calendar days during any
twelve (12) month period); (iii) for “Cause” (as hereinafter defined); (iv) in
the event that you give written notice to the Company of your resignation or (v)
at any time by the Company “Without Cause” (as hereinafter defined).


4. You will report to the Board of Directors of the Company (the “Board”) and
your duties will be performed primarily at the Company’s offices in the San
Diego, California area. The Company shall furnish sufficient facilities,
services, staffing and assistance to enable you to perform your duties
hereunder.




--------------------------------------------------------------------------------

5. The Company shall pay you a base salary of $385,000 per year (the “Base
Salary”), less payroll deductions and all required withholdings payable in
regular periodic payments in accordance with Company policy. Your Base Salary
shall be prorated for any partial year of employment on the basis of a 365-day
fiscal year. Your Base Salary may be increased at the sole discretion of the
Board. You shall also, in accordance with Company policy and the terms of the
applicable plan documents, be eligible to participate in benefits under any
executive benefit plan or arrangement which may be in effect from time to time
and made available to the Company’s executive or key management employees,
including participation in the Company’s health, dental and disability plans.
You will be entitled to four (4) weeks of paid vacation per year. Accrued but
unused vacation days as of the end of a calendar year may be carried forward in
accordance with Company policy.


6. In addition to your Base Salary, you will receive an annual bonus of at least
50% of your then current Base Salary and be eligible to receive an additional
annual bonus amount of up to 50% of your then current Base Salary, for a total
potential annual bonus of up to 100% of your then current Base Salary. The
discretionary bonus amount you may receive above 50% of your then current Base
Salary shall be based upon (i) your performance during the previous year as
evaluated by the Board (or the Compensation Committee of the Board) in their
sole and absolute discretion and (ii) the achievement of corporate and personal
milestones mutually agreed upon in advance between you and the Board (or the
Compensation Committee of the Board). The annual bonus shall be paid in
accordance with the Company’s bonus policy for its executives. It is intended
that any bonus payments made under this Agreement will not be deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986 (the “Code”). Accordingly, any bonus amount will be paid out within two and
one-half (2 1/2) months of the end of the calendar year in which the bonus was
earned and vested within the means of Section 409A.


7. Pursuant to Section 4(iv) of your Non-Incentive Stock Option Agreement
granted on September 11, 2002 (the “2002 Option”), one third (1/3) of the shares
of Common Stock subject to the 2002 Option shall be deemed to have vested on May
3, 2005, an additional one-third (1/3) of the shares of Common Stock subject to
the 2002 Option shall vest on May 3, 2006, and the remaining one third (1/3) of
the shares of Common Stock subject to the 2002 Option shall vest on September
11, 2007; provided, however, the shares of Common Stock subject to the 2002
Option shall immediately vest in full if: (i) your employment is terminated by
the Company prior to September 11, 2007 for any of the reasons set forth in
Sections 3(i), (ii) or (v), (ii) you resign from the Company prior to September
11, 2007 for Good Reason (as defined below) or (iii) immediately prior to a
“Change of Control” (as hereinafter defined in Annex A) but subject to Section
16 below. Nothing in this paragraph shall prohibit the earlier vesting of the
shares of Common Stock subject to the 2002 Option in accordance with the
existing terms of the 2002 Option.


8. For purposes of this Agreement, “Cause” means: (i) commission of any act of
fraud, willful misconduct or gross negligence by you in the course of your
employment hereunder which, in the case of gross negligence, has a material
adverse effect on the business or condition (financial or otherwise) of the
Company; (ii) willful material misrepresentation at any time by you to the Board
or the Chairman of the Board; (iii) willful failure or refusal to comply with
any of your obligations hereunder or with any reasonable and lawful instruction
of the Board; (iv) conviction of or pleading guilty to any felony, whether of
the United States or any state thereof or any similar foreign law to which you
may be subject; (v) any failure to substantially comply with any written lawful
rules, regulations, policies or procedures of the Company furnished to you
which, if not complied with, could reasonably be expected to have a material
adverse effect on the business of the Company or any of its material
subsidiaries or affiliates; or (vi) any willful failure to comply with the
Company’s, or any of its subsidiaries’ or affiliates’ policies regarding insider
trading; provided, however, that in the case of clause (v) of the definition of
“Cause” set forth in this section, if your failure or refusal referred to
therein is curable by you, then “Cause” shall not be deemed to exist unless you
fail to so cure within five (5) business days of your receipt from the Company
of a written request for such cure and such request to cure is the first such
request delivered under this section with respect to such failure.


2

--------------------------------------------------------------------------------

9. If there is a “Control Event” (as hereinafter defined), then the Company
shall pay to you, subject to Section 16 below, an amount equal to (i) 150% of
your Base Salary in effect as of the effective date of such Control Event plus
(ii) 150% of the average of your annual bonuses over the three calendar years
immediately preceding the year in which such Control Event occurs. The Company
shall pay the amounts due to you under this Section 9 within seventy five (75)
days of the effective date of such Control Event; provided, however, that if you
notify the Company that the timing of these payments could trigger adverse tax
consequences to you as a result of Section 409A of the Code, the Company and you
agree to restructure the timing of such payments in a mutually acceptable manner
to avoid the potential adverse tax consequences. “Control Event” shall mean the
occurrence of both (i) a Change of Control as defined on Annex A hereto and (ii)
within twelve (12) months thereof, you are terminated Without Cause (as
hereinafter defined) or you shall have resigned from the Company for Good
Reason. For purposes of clarification, if you are entitled to payments from the
Company under this Section 9 as a result of your termination Without Cause
following a Change of Control, you shall not also be entitled to payments in
Section 10 below as a result of your termination Without Cause.


10. If your employment is terminated Without Cause (as hereinafter defined) by
the Company prior to the end of the Term (other than a termination Without Cause
following a Change of Control as provided in Section 9 above), then subject to
Section 16 below, the Company shall pay to you a sum equal to your Base Salary
in effect as of the effective date of such termination for the longer of (i) the
then remaining effective Term or (ii) eighteen (18) months from the date of the
termination of your employment (the longer of (i) and (ii), the “Severance
Period”), which shall be payable as follows: (A) six (6) months of your Base
Salary shall be payable in one lump sum within thirty (30) days following the
date of your termination Without Cause and (B) one (1) month of your Base Salary
(or portion thereof) shall be payable for each thirty (30) day period (or
portion thereof) remaining in the Severance Period after the six (6) month
anniversary of your termination Without Cause (the “Remaining Payment”), with
the Remaining Payment to be paid in equal bi-monthly payments beginning on the
first payroll period following the six (6) month anniversary of your termination
Without Cause. In addition, if your employment is terminated Without Cause by
the Company, you will be entitled to receive within thirty (30) days of such
termination, a pro rata portion of your annual bonus for the portion of the
calendar year that you worked for the Company prior to such termination Without
Cause (computed using the average amount of your bonuses for the three calendar
years immediately preceding the year of such termination). Notwithstanding the
foregoing, if you notify the Company that the timing of the payments due to you
under this Section 10 could trigger adverse tax consequences to you as a result
of Section 409A of the Code, the Company and you agree to restructure the timing
of such payments in a mutually acceptable manner to avoid the potential adverse
tax consequences. Termination “Without Cause” shall mean the termination of your
employment by the Company for any reason other than (A) the reasons set forth in
clauses (i), (ii) or (iii) of Section 3 above, (B) your voluntary resignation of
employment from the Company for any reason other than Good Reason (as defined
below) or (C) a decision by the Company not to extend your employment beyond the
then current Term by delivering the written notice referred to in the first
sentence of Section 3. For purposes of this Agreement, “Good Reason” constitutes
any of the following events: (A) a substantial and material reduction of your
responsibilities as President and Chief Executive Officer, (B) a reduction in
your Base Salary, or (C) a requirement that you relocate outside the San Diego,
California metropolitan area without your consent.


3

--------------------------------------------------------------------------------

11. In addition to the payments described in Section 10 above, if there is a
Control Event or if your employment is terminated Without Cause by the Company,
then subject to Section 16 below, you will also be entitled to receive payment
of all accrued and unpaid vacation days and other benefits and reimbursements,
and at your election, to continue for a period of eighteen (18) months your
coverage under all health, medical, disability and other similar insurance
policies, pursuant to Section 4980B of the Code, or under Part 6 of Title I of
the Employment Retirement Income Security Act of 1974, as amended, provided to
you by the Company, the cost of such coverage to be allocated between you and
the Company in a manner consistent with the allocation of the costs thereof
applicable prior to the Control Event. In consideration of the monies to be paid
and the benefits to be provided to you under Section 10 above and this Section,
you agree to execute and deliver to the Company on or before any payment by the
Company a release substantially in the form of Annex B hereto, failing which,
except to the extent required by law, the Company shall be relieved of all of
its obligations hereunder. Upon any termination of your employment with the
Company, you will return to the Company, all Company/or its subsidiary-owned
property, including, without limitation, credit cards, computers, cellular
phones, files, etc.


12. You acknowledge that as the Company’s President and Chief Executive Officer
you will be involved, at the highest level, in the development, implementation,
and management of the Company’s and its subsidiaries’ businesses, strategies and
plans, including those which involve the Company’s and its subsidiaries’
finances, marketing, industrial relations, operations, acquisitions, business
models and programs. By virtue of your unique and sensitive position, your
employment by a competitor of the Company or its subsidiaries represents a
serious competitive danger to the Company and its subsidiaries and the use of
your talent, knowledge, and information about the Company’s and its
subsidiaries’ businesses, strategies, and plans can and would constitute a
valuable competitive advantage over the Company and its subsidiaries. In view of
the foregoing, you covenant and agree that during the term of your employment
and, during the Severance Period (if you are terminated Without Cause) or such
other period during which you are receiving any payments pursuant to this
Agreement, you will not engage or be engaged in a similar capacity or
responsibility as you served or performed for the Company, directly or
indirectly, including, but not limited to, as an employee, agent, consultant,
manager, executive, owner, financing source or stockholder (except as a passive
investor owning less than one percent (1%) interest in a publicly held company)
in the Collection Business. For purposes of this Section 12, “Collection
Business” shall be defined as the business of purchasing and/or collecting
charged off consumer debt. Notwithstanding the foregoing, if this Agreement is
assigned by the Company as provided herein, the terms of this section shall not
apply to any business engaged in by the assignee that is not related or similar
to any business engaged in (or contemplated to be engaged in) by the Company at
the time of such assignment.


4

--------------------------------------------------------------------------------

13. You agree to treat as confidential and not to disclose to anyone other than
the Company, its subsidiaries and affiliated companies, and you agree that you
will not at any time during your employment and at any time thereafter, without
the prior written consent of the Company, divulge, furnish, or make known or
accessible to, or use for the benefit of anyone other than the Company, its
subsidiaries and affiliated companies, any information of a confidential nature
relating in any way to the business (or proposed business) of the Company, its
subsidiaries or affiliated companies, or any of their respective affiliates,
members, shareholders, officers, employees or directors, or any other Person
having a direct business relationship with the Company or its subsidiaries,
unless (i) you are required to disclose such information by requirements of law,
(ii) such information is in the public domain through no fault of yours, or
(iii) such information has been lawfully acquired by you from other sources
unless you know that such information was obtained in violation of an agreement
of confidentiality. You further agree, that in consideration of this Agreement,
you will refrain from engaging in any conduct or making any statement, written
or oral, which are detrimental to the Company, its subsidiaries or affiliated
companies or any of their respective affiliates, members, shareholders,
officers, employees or directors, other than statements to the Chairman of the
Board of the Company or the Board of Directors of the Company, or any member
thereof.


14. You agree that in addition to any other remedy provided at law or in equity
(a) the Company shall be entitled to a temporary restraining order, and both
preliminary and permanent injunctive relief restraining you from violating the
provisions of Sections 12 and 13; and (b) the Company’s remaining obligations
under this Agreement, if any, shall cease (other than payment of your base
salary through the date of such violation, plus $100.00 and any earned but
unpaid vacation or except as may be required by law) as a result of any willful
or reckless material violation of such provisions.


15. The provisions of the Sections 12, 13, 14, 15, 16 and 19 of this Agreement
shall specifically survive any termination of this Agreement.


16. You agree that the Company may withhold from any amounts payable to you
hereunder all federal, state, local or other taxes that the Company determines
are required to be withheld pursuant to any applicable law or regulation. You
further agree that if the Internal Revenue Service or other taxing authority
(each, a Taxing Authority) asserts a liability against the Company for failure
to withhold taxes on any payment hereunder, you will pay to the Company the
amount determined by such Taxing Authority that had not been withheld within
ninety (90) days of notice to you of such determination. Such notice shall
include a copy of any correspondence received from a Taxing Authority with
respect to such withholding.


5

--------------------------------------------------------------------------------

  Notwithstanding the foregoing paragraph, if any payment or benefit you would
receive pursuant to a Change in Control from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be reduced
to the Reduced Amount. The “Reduced Amount” shall be either (x) the largest
portion of the Payment that would result in no portion of the Payment being
subject to the Excise Tax or (y) the largest portion, up to and including the
total, of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
your receipt, on an after-tax basis, of the greater amount of the Payment. If
the Payment equals the Reduced Amount, the reduction shall occur in the
following order unless you elect in writing a different order: reduction of cash
payments; cancellation of accelerated vesting of stock awards; reduction of
employee benefits. In the event that acceleration of vesting of stock award
compensation is to be reduced, such acceleration of vesting shall be cancelled
in the reverse order of the date of grant of your stock awards unless you elect
in writing a different order for cancellation.


  The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Change in Control shall perform all
the foregoing calculations described in the preceding paragraph, including the
amount of the parachute payment. If the accounting firm so engaged by the
Company is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Company shall appoint a nationally
recognized accounting firm to make the determinations required hereunder. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.


  The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and you within fifteen (15) calendar days after the date on which your
right to a Payment is triggered (if requested at that time by the Company or
you) or such other time as requested by the Company or you. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and you.


17. Any notice or other communication required or permitted under this Agreement
shall be in writing and shall be delivered personally, or sent by certified,
registered or express mail, postage prepaid, return receipt requested. Any such
notice shall be deemed given when so delivered personally, or, if mailed, on the
earlier of actual receipt or the third (3rd) business day after the date of such
mailing, (i) if to the Company, to the attention of the General Counsel at the
address first written above, and (ii) if to you, at the address first written
above.


18. This Agreement and your rights and obligations hereunder may not be assigned
by you, provided that upon death your rights hereunder shall survive and may be
assigned, or conveyed by will, trust or operation of law, including without
limitation, intestate succession. The Company may assign this Agreement and its
rights, together with its obligations, hereunder in connection with any sale,
transfer or other disposition of all or substantially all of its assets or
business, whether by merger, consolidation or otherwise.


6

--------------------------------------------------------------------------------

19. This Agreement constitutes the entire agreement between you and Company with
respect to the matters referred to herein and on the Effective Date such
Agreement will supersede all prior agreements, whether written or oral with
respect hereto, including the Employment Agreement, but specifically not
including (i) the Indemnification Agreement between the Company and you and (ii)
options that have been granted to you prior to the date hereof (including the
2002 Option as modified by this Agreement). In addition, any Proprietary
Information and Inventions Assignment Agreement or similar agreement previously
signed by you shall remain in full force and effect. This Agreement shall be
governed by the laws of the State of California, without regard to principles of
conflicts of laws of such State. Each party agrees to reimburse the other for
any reasonable attorneys’ fees and expenses expended by it to enforce its rights
hereunder if the other party willfully or recklessly breaches its obligations
hereunder.


        If you agree with the terms of this Agreement, please date and sign the
copy of this letter enclosed for that purpose and return it to me.

Sincerely, ENCORE CAPITAL GROUP, INC.

By: /s/ Robin R. Pruitt


Agreed and Accepted:

/s/ Brandon Black
Brandon Black

Date: June 13, 2005





7

--------------------------------------------------------------------------------

Annex A


DEFINITION OF CHANGE OF CONTROL

For purposes of this Agreement, the term “Change of Control” shall mean and
include any one or more of the following events:

    (i)        the Company is merged into or consolidated with another
corporation, in a transaction in which, upon completion, the Company’s
stockholders beneficially own (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), less than 50%
of the total voting securities entitled to vote generally in the election of
directors of the surviving or resulting company outstanding;

    (ii)        all or substantially all of the assets of the Company are
acquired by another corporation or business entity;

    (iii)        any person (as such term is used in Section 13(d) and 14(d)(2)
of the Exchange Act), other than any employee benefit plan of the Company or any
subsidiary of the Company or any entity holding shares of capital stock of the
Company for or pursuant to the terms of any such employee benefit plan in its
role as an agent or trustee for such plan, shall acquire 50% or more of the
Company’s outstanding voting stock entitled to vote generally in the election of
directors; or

    (iv)        a majority of the Directors of the Company being Individuals not
nominated by the Board of Directors.

        Notwithstanding the foregoing, the events described above shall not be
deemed to be a “Change of Control” if they occur as a result of (i) a
transaction involving any person (as defined in clause (iii) above) which is the
beneficial owner (as defined in clause (i) above) as of the date of this
Agreement, of more than 5% of the Company’s outstanding voting stock entitled to
vote generally in the election of directors or any “associate” or “affiliate” of
such person (as such terms are defined in Rule 405 promulgated under the
Securities Act of 1933, as amended) or (ii) in the case of clause (iii) above, a
person acquiring such 50% ownership position as a result of the acquisition by
the Company of its voting stock which reduces the number of outstanding shares
of voting stock of the Company.





8

--------------------------------------------------------------------------------

Annex B


GENERAL RELEASE


AND COVENANT NOT TO SUE

        TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

        Brandon Black (the “Executive”), on his own behalf and on behalf of his
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present, in consideration for the amounts payable to the
undersigned under that Letter Agreement dated as of June 13, 2005 (the
“Employment Agreement”) between Executive and Encore Capital Group, Inc. (the
“Company”), does hereby covenant not to sue or pursue any litigation (or file
any charge or otherwise correspond with any Federal, state or local
administrative agency) against, and waives, releases and discharges the Company,
and its respective assigns, affiliates, subsidiaries, parents, predecessors and
successors, and the past and present shareholders, employees, officers,
directors, representatives and agents or any of them (collectively, the “Company
Group”), from any and all claims, demands, rights, judgments, defenses, actions,
charges or causes of action whatsoever, of any and every kind and description,
whether known or unknown, accrued or not accrued, that Executive ever had, now
has or shall or may have or assert as of the date of this General Release
against any of them, including, without limiting the generality of the
foregoing, any claims, demands, rights, judgments, defenses, actions, charges or
causes of action related to employment or termination of employment or that
arise out of or relate in any way to the Age Discrimination in Employment Act of
1967 (“ADEA”), as amended, the Older Workers Benefit Protection Act, Title VII
of the Civil Rights Act of 1964, as amended, and other Federal, state and local
laws relating to discrimination on the basis of age, sex or other protected
class, all claims under Federal, state or local laws for express or implied
breach of contract, wrongful discharge, defamation, intentional infliction of
emotional distress, and any related claims for attorneys’ fees and costs;
provided, however, that nothing herein shall release any member of the Company
Group from any of its obligations under the Employment Agreement or any rights
to indemnification under any charter or by-laws (or similar documents) of any
member of the Company Group. The Executive further agrees that this General
Release and Covenant Not to Sue may be pleaded as a full defense to any action,
suit or other proceeding covered by the terms hereof which is or may be
initiated, prosecuted or maintained by the Executive, his heirs or assigns.
Notwithstanding the foregoing, the Executive understands and confirms that he is
executing this General Release and Covenant Not to Sue voluntarily and
knowingly, and this Covenant Not to Sue shall not affect the Executive’s right
to claim otherwise under ADEA. In addition, the Executive shall not be precluded
by this Covenant from filing a charge with any relevant Federal, State or local
administrative agency, but the Executive agrees not to participate in, and
agrees to waive his rights with respect to any monetary or other financial
relief arising from any such administrative proceeding.

9

--------------------------------------------------------------------------------

        The Company, on its own behalf and on behalf of its assigns, affiliates,
subsidiaries, parents, predecessors and successors, and its past and present
shareholders, employees, officers, directors, representatives and agents or any
of them, does hereby covenant not to sue or pursue any litigation (or file any
charge or otherwise correspond with any Federal, state or local administrative
agency) against, and waives, releases and discharges Executive and his heirs,
successors and assigns, descendants, dependents, executors and administrators,
past and present, and any of his affiliates and each of them (collectively, the
“Executive Releasees”) from any and all claims, demands, rights, judgments,
defenses, actions, charges or causes of action whatsoever, of any and every kind
and description, whether known or unknown, accrued or not accrued, that the
Company or any of its subsidiaries ever had, now has or shall or may have or
assert as of the date of this General Release against any of them, based on
facts known to any executive officer of the Company as of the date of this
General Release and Covenant Not to Sue (other than the Executive), including
specifically, but not exclusively and without limiting the generality of the
foregoing, any and all claims, demands, agreements, obligations and causes of
action arising out of or in any way connected with any transaction, occurrence,
act or omission related to Executive’s employment by the Company or any of its
subsidiaries or the termination of that employment; provided, however, that
nothing herein shall release the Executive Releasees from any obligations
arising out of or related in any way to Executive’s obligations under the
Employment Agreement or any agreement governing the terms of any stock options
granted to the Executive or impair the right or ability of the Company to
enforce the terms thereof.

        In consideration for the amounts payable to the Executive under the
Employment Agreement, the Executive agrees to cooperate, at the expense of the
Company Group, with the members of the Company Group in connection with all
litigation relating to the activities of the Company and its affiliates during
the period of the Executive’s employment with the Company including, without
limitation, being available to take depositions and to be a witness at trial,
help in preparation of any legal documentation and providing affidavits and any
advice or support that the Company or any affiliate thereof may request of the
Executive in connection with such claims.

        In furtherance of their respective agreements set forth above, each of
the Executive and the Company hereby expressly waives and relinquishes any and
all rights under any applicable statute, doctrine or principle of law
restricting the right of any person to release claims which such person does not
know or suspect to exist at the time of executing a release, which claims, if
known, may have materially affected such person’s decision to give such a
release. In connection with such waiver and relinquishment, each of the
Executive and the Company acknowledges that it is aware that it may hereafter
discover claims presently unknown or unsuspected, or facts in addition to or
different from those which it now knows or believes to be true, with respect to
the matters released herein. Nevertheless, it is the intention of each of the
Executive and the Company to fully, finally and forever release all such
matters, and all claims relative thereto which now exist, may exist or
theretofore have existed, as specifically provided herein. The parties hereto
acknowledge and agree that this waiver shall be an essential and material term
of the release contained above. In addition, and not by way of limitation to the
foregoing, each of the Executive and the Company fully understands and knowingly
and expressly waives its rights and benefits under Section 1542 of the
California Civil Code or under any similar provision of law. Section 1542 of the
California Civil Code states that:

        A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with the
debtor.”

        Nothing in this paragraph is intended to expand the scope of the release
as specified herein.

10

--------------------------------------------------------------------------------

        This General Release shall be governed by and construed in accordance
with the laws of the State of California, applicable to agreements made and to
be performed entirely within such State.

        To the extent that the Executive is forty (40) years of age or older,
this paragraph shall apply. The Executive acknowledges that he has been offered
a period of time of at least twenty-one (21) days to consider whether to sign
this General Release, which he has waived, and the Company agrees that the
Executive may cancel this General Release at any time during the seven (7) days
following the date on which this General Release has been signed by all parties
to this General Release. In order to cancel or revoke this General Release, the
Executive must deliver to the General Counsel of the Company written notice
stating that the Executive is canceling or revoking this General Release. If
this General Release is timely cancelled or revoked, none of the provisions of
this General Release shall be effective or enforceable and the Company shall not
be obligated to make the payments to the Executive or to provide the Executive
with the other benefits described in this General Release and all contracts and
provisions modified, relinquished or rescinded hereunder shall be reinstated to
the extent in effect immediately prior hereto.

        Each party agrees that as part of the consideration for this General
Release, they will not make disparaging or derogatory remarks, whether oral or
written, about the other party or its representatives.

        Each of the Executive and the Company acknowledge that they have entered
into this General Release knowingly and willingly and has had ample opportunity
to consider the terms and provisions of this General Release.

        IN WITNESS WHEREOF, the parties hereto have caused this General Release
to be executed on this __________ day of ____________________, 200__.

                                                                     
Brandon Black

ENCORE CAPITAL GROUP, INC.

By:                                                              
Name:
Title:


11

--------------------------------------------------------------------------------